                     Case 2:19-cv-01784-GMN-NJK Document 24 Filed 03/05/20 Page 1 of 3



                1    LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 10139
                2    PHILLIP C. THOMPSON, ESQ.
                     Nevada Bar No. 12114
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Fax: (702) 921-2461
                     E-Mail: lisa.mcclane@jacksonlewis.com
                6    E-Mail: phillip.thompson@jacksonlewis.com

                7    Attorneys for Defendant Pro-Vigil, Inc.

                8                                UNITED STATES DISTRICT COURT
                9                                       DISTRICT OF NEVADA
              10     JULIUS CZUDAR,                                  Case No.: 2:19-cv-01784-GMN-NJK
              11                    Plaintiff,                       DEFENDANT’S UNOPPOSED REQUEST
                                                                     FOR EXCEPTION FROM ATTENDANCE
              12            vs.                                      AT EARLY NEUTRAL EVALUATION
              13     PRO-VIGIL, INC., a foreign Corporation
                     headquartered in Texas,
              14
                                    Defendant.
              15

              16             Defendant PRO-VIGIL, INC. (“Pro-Vigil” or “Defendant”), by and through its counsel

              17     Jackson Lewis P.C., respectfully requests an exception to the early neutral evaluation (“ENE”)

              18     attendance requirements. Specifically, Defendant requests that Defendant’s insurance carrier be

              19     excused from attending the ENE in person. The carrier representative will be available by

              20     telephone.

              21             This request for exception is based on the fact that, although Defendant is insured with

              22     Hartford, Defendant has a substantial self-insured retention and any resolution of this matter at the

              23     ENE will be funded by Defendant. In addition, the representative for Hartford is located out of

              24     state and would be required to incur significant time and expense to travel to the ENE. The

              25     insurance representative’s absence will not adversely affect the ENE, and those present will have

              26     the appropriate settlement authority to reach a reasonable resolution at the ENE. Counsel for

              27     Defendant has discussed this request with counsel for Plaintiff, who has indicated that Plaintiff has

              28     no objection to this request.

JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-01784-GMN-NJK Document 24 Filed 03/05/20 Page 2 of 3



                1           Based on the foregoing, Defendant respectfully requests Defendant’s carrier be excused

                2    from in person attendance at the ENE currently scheduled for March 19, 2019, at 9:00 a.m. The

                3    carrier representative will be available telephonically.

                4           Dated this 5th day of March, 2020.

                5                                                          JACKSON LEWIS P.C.
                6                                                          /s/ Phillip C. Thompson
                                                                           LISA A. MCCLANE, ESQ.,
                7                                                          Nevada Bar No. 10139
                                                                           PHILLIP C. THOMPSON, ESQ.
                8                                                          Nevada Bar No. 12114
                                                                           300 S. Fourth Street, Suite 900
                9                                                          Las Vegas, Nevada 89101
              10                                                           Attorneys for Defendant Pro-Vigil, Inc.
              11

              12
                                                                   ORDER
              13
                                                   6th day of March 2020.
                            IT IS SO ORDERED this ____
              14

              15
                                                                           U.S. District/Magistrate Judge
              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.                                                     2
    LAS VEGAS
                     Case 2:19-cv-01784-GMN-NJK Document 24 Filed 03/05/20 Page 3 of 3



                1                                     CERTIFICATE OF SERVICE

                2            I HEREBY CERTIFY that I am an employee of Jackson Lewis P.C., and that on this 5th day

                3    of March 2020, I caused to be served via the Court’s CM/ECF Filing, a true and correct copy of the

                4    above foregoing DEFENDANT’S UNOPPOSED REQUEST FOR EXCEPTION FROM

                5    ATTENDANCE AT EARLY NEUTRAL EVALUATION properly addressed to the following:

                6    Philip J. Trenchak
                     phil@mullinstrenchak.com
                7
                     Victoria C. Mullins
                8    victoria@mullinstrenchak.com
                     MULLINS & TRENCHAK
                9    1614 S. Maryland Parkway
                     Las Vegas, Nevada 89104
              10
                     Attorneys for Plaintiff
              11     Julius Czudar
              12                                                          /s/   Mayela E. McArthur
                                                                          Employee of Jackson Lewis P.C
              13

              14     4842-5185-0678, v. 1

              15

              16

              17

              18
              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.                                                    3
    LAS VEGAS
